BEAN, J.
1. It is assigned that the trial court erred in holding that the subcontract between Wallace and the Oregon Engineering and Construction Company did not go into effect on the day it was executed, by reason of the clause in the original contract providing that no part of the work should be sublet, and that Wallace could not sublet the work to the Phelan Construction Company without the consent of the South Fork Water Commission.
The plaintiff Wallace was bound only by the terms of his subcontract. He was not bound by the terms of the original contract except in so far as the original contract was incorporated into the subcontract. From that part of the subcontract above quoted, it appears that the original contract was referred to on account of the plans and specifications, for the purpose of providing. the manner in which the work should be done.
A reference in a subcontract to the general contract for a particular purpose makes it a part of the subcontract only for the purpose specified. Therefore, the other terms and conditions of the original contract, between the contractor and the owner, do not affect the subcontract: Guerini Stone Co. v. P. J. Carlin Construction Co., 240 U. S. 264 (60 L. Ed. 636, 36 Sup. Ct. Rep. 300); Myers v. Joseph A. Strowbridge Estate Co., 82 Or. 29 (160 Pac. 135); 9 C. J., p. 710.
*362-4. A provision in the original contract like the one in the present case, that the contractor shall not sublet the work without the written consent of .the original contractee, is for the benefit of the latter and may he waived by him: 9 C. J., p. 910. The inhibition in, the original contract between the South Fork Water Commission and the Oregon Engineering and Construction Company against assigning or subletting the work was personal to the latter.. As between ' plaintiff Wallace, and the Oregon Engineering and Construction Company, the latter had a perfect right to sublet the work to plaintiff. Although this was a breach of the original contract between the Oregon Engineering and Construction Company and the South Fork Water Commission, the latter was not ' compelled to insist upon the inhibition, and might waive the same, and it in no way affected the right ■ of the plaintiff to enter into a subcontract with the defendant. It was incumbent upon the Oregon Engineering and Construction Company to obtain the necéssary consent to sublet the work, and make their contract good. This was not the duty of the plaintiff: Lloyd v. Crispe, 5 Taunt. 249 (128 Eng. Reprint, 685); Canham v. Barry, 15 C. B. 597 (139 Eng. Reprint, 558); Robinson v. Harman, 2 Keener’s Selections on Contracts, p. 1121; Burch v. Taylor, 152 U. S. 634 (38 L. Ed. 578, 14 Sup. Ct. Rep. 696). It does not seem that defendant made any endeavor to obtain the consent of the South Fork Water Commission, but rather sought an excuse for avoiding its contract with plaintiff.
If A should employ B to cut 100 cords of wood upon a certain quarter-section of land at a certain price, which B agreed in writing to do, if it should transpire that A did not own the land or wood, and had no right *37to cut the same, those facts would not relieve him from the obligation with B. So in the present case, whether under the original contract the Oregon Engineering and Construction Company had a right to sublet the work or not, the making of the subcontract with the plaintiff Wallace rendered the Oregon Engineering and Construction Company liable. The parties to this case put their contract in writing. It is presumed that all of the terms of the contract are embraced therein; that the extent and the manner of their undertaking are delineated by the written memorandum. All oral negotiations or stipulations between the parties preceding or accompanying the execution of the written instrument are regarded as merged therein: Tallmadge v. Hooper, 37 Or. 503, 512 (61 Pac. 349, 1127). If the defendant had desired that the efficacy of its contract with the plaintiff should depend upon obtaining the consent of the South Pork Water Commission thereto, it should have so stipulated in the contract.
It does not, however, appear from the evidence that there was any real objection upon the part of the Water Commission to the work being performed by plaintiff Wallace and Phelan Construction Company with whom he had made satisfactory arrangements. The evidence stands uncontradicted to the effect that the Oregon Engineering and Construction Company desired some excuse for not carrying out its contract with plaintiff, because he had made arrangements to have the work done at a profit of 4 cents per lineal foot of pipe.
5. The following paragraph is- contained in the contract between the Water Commission and the defendant :
*38“In order to prevent disputes and litigation, the Engineer shall in all cases by the' referee to determine the amount, quality, acceptability and fitness of the several kinds of work and material which are to be paid for under these specifications, and to decide upon all questions which may arise as to the fulfillment of said contract on the part of the contractor, and his decisions and determinations shall be final and conclusive.”
It is contended by counsel for defendant that the engineer in charge of the work had authority to settle all disputes arising in regard to the fulfillment of the contract. This provision in the original contract pertains to questions that might arise in the execution of the work pursuant to the agreement. It does not give the engineer authority to decide whether or not the contract executed by plaintiff and defendant is a valid one, or oust the jurisdiction of the courts to try an action of damages for a breach of the contract. Such was not the purpose or intention of the stipulation in the original contract: Lauman v. Young, 31 Pa. St. 306. It was error to grant the motion for a nonsuit, and therefore the judgment of the lower court is reversed, and the cause will be remanded for such further proceedings as may be deemed proper, not inconsistent herewith. Reversed and Remanded.
McBride, C. J., and Moore and Johns, JJ., concur.